                                 Case 2:19-cr-00043-MCE Document 100 Filed 04/29/20 Page 1 of 3

                           1   Kresta Nora Daly, SBN 199689
                               BARTH DALY LLP
                           2   2810 Fifth Street
                               Davis, California 95618
                           3   Telephone: (916) 440-8600
                               Facsimile: (916) 440-9610
                           4   Email: kdaly@barth-daly.com

                           5   Attorneys for Defendant
                               DAVID LEE WHITE
                           6

                           7

                           8
                                                             IN THE UNITED STATES DISTRICT COURT
                           9
                                                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                          10

                          11
                               UNITED STATES OF AMERICA,                              Case No. 2:19-CR-00043-MCE
                          12
                                                Plaintiff,
                          13                                                          STIPULATION AND ORDER TO
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA




                                        v.                                            CONTINUE STATUS CONFERENCE
B ARTH D ALY




                          14
                               DAVID LEE WHITE and ALICIA McCOY,
                          15                                                          Judge: Honorable Morrison C. England.
                                                Defendant.
                          16

                          17
                                                                           STIPULATION
                          18
                                        1.      By previous order this case was set for status conference on May 7, 2020.
                          19
                                        2.      By this stipulation, the defendants ask to move the status conference until July 9,
                          20
                               2020 and to exclude time between May 7, 2020 and July 9, 2020 under Local Code T4.
                          21
                                        3.      The parties agree and stipulate, and request that the Court find the following:
                          22
                                                (a)      Counsel for defendants desire time to consult with their clients, review the
                          23
                               discovery, conduct investigation and otherwise prepare for trial.
                          24
                                                (b)      Counsel for defendants believe failure to grant the above-requested
                          25
                               continuance would deny them the reasonable time necessary for effective preparation, taking into
                          26
                               account the exercise of due diligence.
                          27
                                                (c)      The government does not object to the continuance.
                          28
                               {00030813}
                                        STIPULATION AND ORDER                                             [Case No. 2:19-CR-00043-MCE]
                                 Case 2:19-cr-00043-MCE Document 100 Filed 04/29/20 Page 2 of 3

                           1                    (d)      Based on the above-stated findings, the ends of justice served by

                           2   continuing the case as requested outweigh the interest of the public and the defendants in a trial

                           3   within the original date prescribed by the Speedy Trial Act.

                           4                    (e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

                           5   § 3161, et seq., within which trial must commence, the time period of May 7, 2020 to July 9,

                           6   2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

                           7   T4] because it results from a continuance granted by the Court at defendants’ request on the basis

                           8   of the Court’s finding that the ends of justice served by taking such action outweigh the best

                           9   interest of the public and the defendants in a speedy trial.

                          10

                          11   Dated: April 21, 2020.                          Respectfully submitted,

                          12
                                                                       By      /s/ Kresta Nora Daly for
                          13                                                   GRANT RABENN
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA




                                                                               ASSISTANT UNITED STATES ATTORNEY
B ARTH D ALY




                          14

                          15

                          16   Dated: April 21, 2020.

                          17
                                                                       By      /s/ Kresta Nora Daly for
                          18                                                   DAVID GARLAND
                                                                               Attorneys for ALICIA McCOY
                          19

                          20
                          21
                               Dated: April 21, 2020.                          BARTH DALY LLP
                          22

                          23                                           By      /s/ Kresta Nora Daly
                                                                               KRESTA NORA DALY
                          24                                                   Attorneys for DAVID LEE WHITE
                          25

                          26
                          27

                          28
                               {00030813}                                        -2-
                                        STIPULATION AND ORDER                                            [Case No. 2:19-CR-00043-MCE]
                                              Case 2:19-cr-00043-MCE Document 100 Filed 04/29/20 Page 3 of 3

                                        1                                                 ORDER

                                        2            GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:

                                        3            The status conference of June 4, 2020 is vacated. The status conference will be reset for

                                        4   July 9, 2020. The Court finds excludable time through July 9, 2020 under Title 18, United States

                                        5   Code Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for preparation of counsel. The

                                        6   Court finds that the interests of justice are best served by granting the request and outweigh the

                                        7   interests of the public and the defendant in a speedy trial. (18 U.S.C. § 3161(h)(7)(A),

                                        8   (h)(7)(B)(iv).)

                                        9            IT IS SO ORDERED.

                                       10   Dated: April 28, 2020

                                       11

                                       12

                                       13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFOR NIA




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28
                                            {00030813}                                      -3-
                                                     STIPULATION AND ORDER                                           [Case No. 2:19-CR-00043-MCE]
